UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 15, 2013 Cimetrix Incorporated (Exact Name of Registrant as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-16454 (Commission File Number) 87-0439107 (IRS Employer Identification No.) 6979 South High Tech Drive Salt Lake City, Utah (Address of Principal Executive Offices) 84047-3757 (Zip Code) Registrant’s telephone number, including area code: (801) 256-6500 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The annual meeting of shareholders of Cimetrix Incorporated (the “Company”) was held on Saturday, June 15, 2013.The shareholders voted, either in person or by proxy on the following proposals, with the result of the shareholder vote as follows. The following director was elected at the annual meeting 1. to hold office until the 2016 annual meeting of shareholders, and the respective number of votes cast for and withheld are as follows: Nominee Votes For Votes Withheld Abstentions Broker Non-Votes Edward C. Grady 2. The shareholders voted to ratify the appointment of HJ & Associates, LLC as the Company’s independent registered accountants for the year ending December 31, 2013 and the voting results are set forth below: Votes For Votes Against Abstentions Broker Non-Votes - 3. The shareholders approved the following resolution: “RESOLVED, that the shareholders of Cimetrix, Inc. hereby approve on an advisory basis, the compensation paid to the Company’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K to the Company’s Proxy Statement for the 2013 Annual Meeting of Shareholder, including the Compensation Discussion and Analysis compensation tables and narrative discussion.” The voting results are set forth below: Votes For Votes Against Abstentions Broker Non-Votes 4. The shareholders have selected, on an advisory basis, that Cimetrix, Inc. hold future advisory votes on compensation of Cimetrix’s named executive officers every three years, and the voting results are set forth below. One Year Two Years Three Years Abstentions Broker Non-Votes All proposals were approved by the number of required votes on each matter. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cimetrix Incorporated Dated:June 20, 2013By /s/ Robert H. Reback Robert H. Reback President and Chief Executive Officer (Principal Executive Officer) 3
